Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 14, 2021.  As directed by the amendment: claim 1 has been amended, claim 3 has been cancelled, and no claims have been added.  Thus, claims 1-2 and 4-6 are presently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba on January 27, 2021.
The application has been amended as follows: 

Claim 1, line 4, “…when in the…” should now be “…when in a…”.

Claim 1, line 10, “…in such a manner that when said…” should now be “…in such a manner that during removal of said…”.



Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed distribution assembly. 
The closest prior art is Sadowski et al. (Sadowski), US 2015/0217061 A1.
Regarding claim 1, Sadowski fails to teach among all the limitations or render obvious a distribution assembly as claimed, which includes a syringe needle protection device having a side wall including an annular bead forming an internal bulge of material and provided with at least one slot, and said annular bead in the protection position cooperating in airtight manner with the tip of the syringe with the annular bead compressed by the tip of the syringe, in combination with the total structure and function of the distribution assembly as claimed.  
The next closest prior art is Courteix, US 2002/0062108 A1.
Regarding claim 1, Courteix fails to teach among all the limitations or render obvious a distribution assembly as claimed, which includes the cavity of the cap dimensioned in such a manner that during removal of the protection device from the from the protection position on the syringe, the cavity of the cap is connected to the atmosphere via the at least one slot before the bevel of the needle becomes connected .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783